Citation Nr: 0619606	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-37 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for lung 
scarring/lung damage.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 until May 1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.

The Board notes that by asking for a personal hearing in a 
March 2003 Statement in Support of his claim, the veteran 
demonstrated his intent to continue the appeal process.  
Resolving all doubt in the veteran's favor, the Board views 
the March 2003 statement as a timely substantive appeal that 
perfected his appeal to the Board.  38 U.S.C.A. § 5107(b) 
(West 2002).

Further, in a transcript from a hearing held in December 
2003, the veteran appears to be making a claim for 
entitlement to service connection for hearing loss.  The 
Board refers this issue back to the RO for appropriate 
consideration.


The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for lung scarring/lung damage is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDING OF FACT

Residuals of a head injury were first demonstrated many years 
after service, and there is no competent medical evidence to 
link any such residuals to service.


CONCLUSION OF LAW

Residuals of a head injury were not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

VA satisfied its duty to notify by means of a June 2002 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  As the VCAA letter 
was issued prior to the July 2002 initial adjudication of the 
claim, its timing is consistent with the holding in 
Pelegrini.  Moreover, while notice was not provided in that 
communication, or in any other correspondence, that a 
disability rating and effective date would be assigned in the 
event of award of the benefit sought, this omission is not 
prejudicial to the veteran.  Indeed, because service 
connection is denied in the instant decision, VA's failure to 
provide notice as to the assignment of a disability rating 
and/or effective date has no adverse impact on the veteran.


Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  A fellow 
serviceman has submitted statements on behalf of the veteran.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  

The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  In this regard, the 
Board notes that the RO attempted to obtain the veteran's 
medical records from Landstuhl Hospital in Germany.  However, 
a January 2004 Request for Information states that a search 
for the records was conducted, but they were not located.  In 
light of the foregoing, it appears that further development 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate his claim has been obtained.  

Preliminary review of the record

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Legal criteria 

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The veteran is claiming entitlement to service connection for 
residuals of a head injury.  He claims the head injury arose 
from an automobile accident that occurred while he was on 
active duty and stationed in Germany.       

With respect to an in-service incurrence, a review of the 
service medical records does not reflect any complaints or 
treatment relating to any residual of a head injury or any 
other problems comparable therewith.  Indeed, the veteran's 
June 1964 enlistment examination and several physical 
examinations thereafter show no complaints, findings, or 
treatment for a head injury.  The Board notes that a service 
medical record from August 1966 shows that the veteran was in 
an automobile accident on July 5, 1966, and was treated for 
an injury to his finger.  A July 1967 Medical Recommendation 
for Missile Duty report, after the car accident, revealed no 
complaints or finding relating to a head injury and found the 
veteran to be physically qualified for missile duty.  
Although the veteran's discharge examination report was not 
available, the veteran signed a statement certifying that he 
was without any medical defect, disease, or disability.  In 
sum, the service medical records indicate that the veteran 
was essentially asymptomatic with respect to residuals of a 
head injury.  However, this does not in itself preclude a 
grant of service connection.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the veteran's current memory problems, claimed as a 
residual of a head injury, are causally related to active 
service, for the reasons discussed below.

Following service, there are no documented complaints 
referable to problems that could be associated with a head 
injury until a January 2002 neurological consultation by a 
private physician, P.E.H., M.D.  The veteran's chief 
complaint was memory disturbance.  He reported that his 
"organizational skills" were undergoing deterioration.  Dr. 
P.E.H. noted that the veteran had not had any infections or 
symptoms of encephalitis.  The consultation report noted that 
the veteran had been driving a tractor in 1995 when he fell, 
hit his head, and jammed his neck.  In his December 2003 
hearing, the veteran testified about falling from the tractor 
and stated that he was knocked unconscious and had memory 
trouble for at least 1 year afterward.  (T. at 13-14.)  The 
physician conducted a mental status examination and the 
veteran scored a 27/30, but the physician noted that he 
missed all 3 items on recall.  Dr. P.E.H. found that the 
veteran had subjective memory difficulties.  A January 2002 
radiological report from a private hospital showed an 
unremarkable contrast enhanced MRI of the brain.  A follow-up 
report by Dr. P.E.H. in March 2002 indicated that the 
veteran's condition had not changed.  Dr. P.E.H. did not 
opine whether the veteran's memory problems were attributable 
to his active service.

In the event a current diagnosis of a memory disability is 
present, the Board finds that service connection is not 
warranted here for the following reasons.  

The veteran's service medical records indicate that the 
veteran was in an automobile accident, in July 1966, and 
received treatment for a finger injury.  As previously noted, 
the service medical records are void of any complaints of, or 
treatment for, symptoms related to a head injury or a memory 
disturbance after the July 1966 accident throughout the 
veteran's service and extending until the veteran's discharge 
in May 1968.  

The Board also points out that the evidence of record 
establishes that no medical findings regarding a head injury 
or memory disturbance were made until January 2002.  There is 
nothing of record that demonstrates any symptoms, treatment, 
or diagnosis of residuals of a head injury until many years 
after the veteran's discharge from active service.  The Board 
notes that the lapse of time between service separation and 
the earliest documentation of current disability is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Therefore, in the absence of demonstration of continuity of 
symptomatology, the Board finds that the initial 
demonstration of residuals of a head injury many years after 
the veteran's discharge from service, to be too remote from 
service to be reasonably related to it.  Furthermore, the 
veteran has acknowledged that he suffered head trauma from a 
tractor accident in 1995.  Lastly, a competent clinical 
opinion relating any residuals of a head injury to the 
veteran's active service does not exist.  Based on the 
foregoing, the Board concludes that the preponderance of the 
evidence is against a grant of service connection.

The veteran himself has expressed a belief that his memory 
disturbance is causally related to active service.  
Additionally, in a September 2004, J.R.W., a fellow 
serviceman of the veteran, submitted a statement describing 
that the veteran was in a car accident in 1966 and sustained 
injuries to his forehead, knees, and right arm.  The veteran 
and his fellow serviceman can attest to factual matters of 
which they had first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, and witnessing events.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, neither the veteran nor J.R.W., as lay persons, has 
been shown to possess the requisite skills necessary to be 
capable of making medical conclusions.  Thus, their 
statements do not constitute competent medical evidence and 
lack probative value.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In conclusion, the evidence fails to show that any residuals 
of a head injury were incurred as a result of the veteran's 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) addressed directives consistent with the VCAA with 
regard to new and material evidence.  In this regard, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  Specifically, in Kent, the 
Court stated that the VCAA requires, in the context of a 
claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  

In this case, the requirements set forth in Kent, as 
described above have not been met.  For example, none of the 
communications from VA to the veteran indicated the bases for 
the prior final denial.  The failure to provide notice of 
what constitutes material evidence would generally be the 
type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  

The veteran contends that he suffers from lung scarring and 
damage.  An August 1994 rating decision by the RO denied 
service connection for this disability.  The veteran did not 
perfect his appeal and the decision became final.  
38 U.S.C.A. § 7105(c) (2005).  However, the Board finds that 
principles set forth in Kent, as to proper notification of 
what materials he needed to submit in order to successfully 
reopen a claim for service connection, have not been met.  
Specifically, the veteran was not given the notice to the 
basis for the prior denial.  Additionally, the veteran was 
not provided with the law regarding new and material evidence 
set for in 38 C.F.R. § 3.156 (2005) in the Statement of the 
Case.  Therefore, the Board must remand the veteran's claim 
for lung scarring and damage so he can be furnished proper 
VCAA notice of the reason or reasons for the prior final 
denial and of what constitutes material evidence to reopen.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter that 
satisfies all VCAA notice obligation in 
accordance with Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. Mar. 31, 2006).  
The VCAA notice should include the reason 
or reasons why the claim was previously 
denied and what constitutes material 
evidence for the purpose of reopening the 
claim.  The letter should also describe 
what evidence would be necessary to 
substantiate the insufficient elements.  
Additionally, the next Supplemental 
Statement of the Case, under the 
"Pertinent Laws; Regulations; Rating 
Schedule Provisions" should cite to the 
revised laws on new and material evidence 
as set for in the provisions of 38 C.F.R. 
§ 3.156 (after the Aug. 29, 2001 
regulation change).

The corrective VCAA notice should include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
benefit sought on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  If any evidence is received, in 
response to the above action or 
otherwise, then readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Supplemental Statement of the Case.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


